UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

February 27, 2017

REDACTED
Dear :
This letter responds to your May 23, 2016 correspondence to the U.S. Department of Education
(Department). Your inquiry was forwarded to the Office of Special Education Programs (OSEP)
for response. We apologize for the delay in responding.
In your correspondence you request clarification of the Individuals with Disabilities Education
Act (IDEA), Part B requirement in 34 CFR §300.320(b). That provision requires that, beginning
not later than the first individualized education program (IEP) to be in effect when the child turns
16, or younger if determined appropriate by the IEP Team, and updated annually, thereafter, the
IEP must include: (1) appropriate measurable postsecondary goals based upon age appropriate
transition assessments related to training, education, employment, and, where appropriate,
independent living skills; and (2) the transition services (including courses of study) needed to
assist the child in reaching those goals. You have asked for guidance on what actions are needed
to meet the requirement that the child’s postsecondary goals and transition services are
“updated” annually, and whether the IEP Team must always revise those goals to meet this
requirement.
Transition services as defined in 34 CFR §300.43 are: “a coordinated set of activities for a child
with a disability that –
(1) Is designed to be within a results-oriented process, that is focused on improving the
academic and functional achievement of the child with a disability to facilitate the child’s
movement from school to post-school activities, including postsecondary education,
vocational education, integrated employment (including support employment),
continuing and adult education, adult services, independent living, or community
participation;
(2) Is based on the individual child’s needs taking into account the child’s strengths,
preferences, and interests and includes –
(i)
Instruction;
(ii)
Related services;
(iii) Community experiences;
(iv)
The development of employment and other post-school adult living objectives;
and
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness by
fostering educational excellence and ensuring equal access.

(v)

If appropriate, acquisition of daily living skills and provision of a functional
vocational evaluation.” (emphasis added)

As with all special education and related services, it is up to each child’s IEP Team to determine
the special education and related services that are needed to meet each child’s unique needs in
order for the child to receive a free appropriate public education (FAPE). 71 Fed. Reg. 46668. In
determining the child’s postsecondary goals and transition services, the IEP Team must take into
account the child’s preferences and interests. The IDEA requires that the public agency invite a
transition-age child to attend his or her IEP Team meeting if the purpose of the meeting will be
the consideration of the child’s postsecondary goals and transition services needed to assist the
child in reaching those goals. 34 CFR §300.321(b)(1). If the child does not attend the IEP Team
meeting, the public agency must take other steps to ensure that the child’s preferences and
interests are considered. 34 CFR §300.321(b)(2). This requirement applies only in the case of
postsecondary goals and transition services and is not mandatory with respect to the child’s other
IEP goals and special education and related services.
It is reasonable to expect that a transition-aged youth may, based on coursework completed,
community experiences (such as a summer or after-school job), and other college- and careerpreparation opportunities, develop new interests or changed preferences regarding his or her
postsecondary goal(s). For these and other reasons, it is important that the IEP Team review and
update the child’s postsecondary goals and transition services annually to reflect any new or
different activities that are required to provide FAPE to the child. While it is possible that the
IEP Team could conclude no changes to the goals and transition services are necessary, it must
carefully consider whether the existing IEP’s postsecondary goals and transition services remain
appropriate to support the child in working toward what he or she hopes to achieve after leaving
high school.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation of the IDEA by the
Department in the context of the specific facts presented.
If you have any further questions, please do not hesitate to contact Lisa Pagano at 202-245-7413
or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

